DETAILED ACTION

1. This communication is in response to the amendment  filed on 05/04/2022.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
  
  1a. Status of the claims: 
     Claim 21 is new. 
     Claims 1, 8, and  15 are amended.
     Claims 1-18 and 20-21 are pending.

2a. The double patenting rejection  of claims 1-18 and 20-21 is maintained.

Response to Argument
3. Applicant's arguments filed 05/04/2022 have been fully considered but they are not persuasive.

A,  Applicant argues that Porath does not teach “a mobile computing device receiving a natural language input comprising a first term " as recited in claim 1. (Remarks, page 10).

              In response to 3A, The Examiner has considered the applicant’s argument but it is not 
              convincing because Porath discloses in [0237] that a computering machine (a 
              mobile device) receives actual text of a search query. The disclosures of Porath is in 
              light of  the specification that describes a natural language  input. In paragraph [0311] of 
              the specification, text-based queries are disclosed being natural language input.  
               The interpretation of the natural language input of the claim limitation is in light of 
               the definition of specification natural language input. In addition, the claim language 
                of  “comprising a first term” is any text,  word, or phrase  in the search query. 
                 For example a search for a location where location is in the search query could
                 be considered as a first term.  The natural language does not have to be a spoken 
                 or written language, it just has to be a word in the query search term. 
                 The Examiner has cited a prior art that discloses the actual text 
                search of the query because this  interpretation is in light of what is disclosed 
               in paragraph [0311] of the of section of the specification. In [0311] of the specification, 
               it is stated:

 [0311] The home screen includes a query entry field 2250, which may represent a UI control 
for enabling a user to enter natural language input, e.g., electronic text-based queries. For the 
purposes of the present discussion, electronic text may be any electronic representation of one or more letters, numbers or other characters, and may include electronic representations of natural language, such as words, sentences, and so on. The terms "electronic text" and "text" are employed interchangeably herein. 

A statement that is different than the statement disclosed in [0297] that describes a natural language input as a spoken or written human language. If the applicant wishes to specify in the claim that the natural language is a spoken or written language, the applicant should do so.

B,  Applicant argues that Porath does not teach that “a first visualization, that is generated based on the first data dimension associated with the first term that is a natural language input, is interactive," as recited in claim 1 (Remarks, page 10).

                    In response to B, The same rationale used in section A regarding the natural 
                    language  applies also in section B because the natural language does not have to be 
                    a spoken or a written human language as the applicant is arguing about because in a
                    different embodiment it is disclosed that the natural language is text query language.  
                    In addition, Porath in paragraph [0231] discloses that visualization of data  being  
                    generated using one or more variable field. Regarding the first visualization is 
                    interactive, Porath discloses in [0146] an interactive data model using a graphical 
                    user interface.


C,  Applicant argues that Vivalda does not teach or suggest “the natural language input is a natural language expression," as recited in claim 1 (Remarks, page 11).
      
               In response to C, the argument of the applicant is not convincing because, the natural 
               language claimed does not have to be a spoken or written human language  as the 
               applicant is arguing about. The natural language input of Porath is in light of the natural 
               language disclosed in paragraph [0311] of the specification that states that natural 
               language input is electronic text-based queries, which is a natural language expression. 


D,  Applicant argues that “Vivalda does not teach or suggest “a mobile computing device. Further Vivalda does not teach or suggest, a mobile computing device that receives a natural language input comprising a first term, retrieves a first data dimension associated with the first term from a database, generates a first interactive visualization, and displays the first visualization. Therefore, Vivalda does not teach or suggest the claimed method for rendering an interactive visualization on a mobile computing device, " as recited in claim 1 (Remarks, page 11).

                      In response to D, The Examiner has considered the applicant’s argument 
                      but it is not convincing because Vivalda is not cited for disclosing a mobile 
                     computing device, but Porath does. Porath discloses a mobile device in paragraph
                      [0065]. Porath discloses in paragraph  [0237] a search query at a computing 
                      machine that is  a mobile device; Vivalda is cited  for the  limitation “wherein 
                      the first visualization is interactive.”


Claim Rejections - 35 USC § 103
4.The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

           A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention
           is not identically disclosed as set forth in section 102 of this title, if the differences between the 
           claimed invention and the prior art are such that the claimed invention as a whole would 
           have been obvious before the effective filing date of the claimed invention to a person having 
           ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated 
           by the manner in which the invention was made. 

 4a. The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or 
nonobviousness. 

4b. This application currently names joint inventors. In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

4c. Claims 1, 7-8, 14-15, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over  Porath et al. (hereinafter “Porath”) (US 2017/0220633 A1), an IDS provided reference in view of Vivalda  et al (hereinafter "Vivalda'")  (US 8,719,217 B1).     

Regarding claim 1, Porath discloses a computer-implemented method for rendering an interactive visualization on a mobile computing device comprising:

      receiving, at the mobile computing device, a natural language input comprising a first term  ( a computering machine receiving actual text of a search query (Porath, [0237])), wherein the natural language input is a natural language expression  ( where the search query is made in search query language (Porath, [0237]));
 retrieving, from a database, a first data dimension associated with the first term ( search data being retrieved from a database (Porath, [0001])); 

       generating, based at least in part on the first data dimension associated with the first term of the natural language input, a first visualization ( visualization of data  being  generated using one or more variable field (Porath, [0231])); and 

   rendering, for display on the mobile computing device, the first visualization (visualization being rendered on a user graphical interface (Porath, [0232])).  

   Porath  does not explicitly disclose wherein the first visualization is interactive.

   Vivalda discloses wherein the first visualization is interactive ( a collaboration being achieved between users by interaction between them(Vivalda, column 5, lines  23-27 ))

             It would have been obvious to one having ordinary skill in the art before the effective date of the claimed invention to incorporate Vivalda’s teachings with Porath’s teachings. One skilled in the art would be motivated to combine them in order to generate an interactive collaboration effectively by using a system that enable a user to add or associate a contextual object in a collaborative environment. 

Regarding claim 7, the computer-implemented method of claim 1, wherein the first data dimension is a column within a table within the database ( table column in database is disclosed (Porath, [0150])).   

Regarding claim 8, claim 8 is substantially similar to claim 1, thus the same rationale applies. 
Regarding claim 14, claim 14 is substantially similar to claim 7, thus the same rationale applies. 

Regarding claim 15, Porath discloses a non-transitory computer readable medium storing one or more instructions that, upon execution by one or more processors, causes the one or more processors to ( a memory is disclosed store instruction that are executed by a processor (Porath {0091])); in addition,, claim 15 is substantially similar to claim 1, thus the same rationale applies. 

Regarding claim  21, Porath and Vivalda disclose the method according to claim 1, wherein the database is associated with one or more enterprise applications (a database associated with a retrieval application is disclosed  (Porath,[0059])).    

4d. Claims 2-5, 9-12, and 16-18 are rejected under pre-AIA   35 U.S.C. 103(a) as being unpatentable over Porath, in view of Vivalda, as applied to claims 1, 7-8, 14-15, and 21 above, and further in view of Pate et al. ( hereinafter “Pate”) (US 2017/0221237  A1).   

Regarding claim 2, Porath and Vivalda disclose the computer-implemented method of claim 1, further comprising: retrieving, from the database, a second data dimension associated with a second term in the natural language input ( a computering machine receiving actual text of a search query(Porath, [0237])).

      Porath in view of  Vivalda  do not disclose modifying the first visualization to generate a second visualization based at least in part on the first data dimension and the second data dimension .  

        Pate  discloses modifying the first visualization to generate a second visualization based at least in part on the first data dimension and the second data dimension (change visualization based on multiple dimensions ( Pate,[0057])).

             It would have been obvious to one having ordinary skill in the art before the effective date of the claimed invention to incorporate Pate’s teachings with Porath’s teachings in view of Vivalda’s teachings. One skilled in the art would be motivated to combine them in order to generate an interactive collaboration effectively by using a system that enable a user to change visualization of data effectively by using multiple dimensions system that has relation between the multiple dimensions by selecting portion of the dimension. 

Regarding claim 3, Porath, Vivalda, Pate disclose the computer-implemented method of claim 2, in addition Porath discloses further comprising: generating, based at least in part on the second data dimension, a third visualization ( visualization of data  being  generated using one or more variable field Porath, Vivalda, Pate disclose; and rendering, for display on the mobile computing device, the third visualization (visualization being rendered on a user graphical interface (Porath, [0232])).   

Regarding claim 4, Porath, Vivalda, Pate disclose the computer-implemented method of claim 3, further comprising: displaying, at a same instance in time, the first visualization and the third visualization (different visualizations are shown at the same time (first and third visualization) (Porath, fig. 9A)).    

Regarding claim 5, Porath, Vivalda, Pate disclose the computer-implemented method of claim 4, wherein generation of the third visualization is exclusive of the first data dimension ( a version of visualization restrict part of search fields (Porath, 0158])).    

Regarding claim 9, claim 9 is substantially similar to claim 2, thus the same rationale applies. 

Regarding claim 10, claim 10 is substantially similar to claim 3, thus the same rationale applies. 

Regarding claim 11, claim 11 is substantially similar to claim 4, thus the same rationale applies.

Regarding claim 12, claim 12 is substantially similar to claim 5, thus the same rationale applies. 
Regarding claim 16, claim 16 is substantially similar to claim 2, thus the same rationale applies. 
Regarding claim 17, claim 17 is substantially similar to claim 3, thus the same rationale applies. 

Regarding claim 18, claim 18 is substantially similar to claim 4, thus the same rationale applies.  

4e. Claims 6, 13, and 20 are rejected under pre-AIA   35 U.S.C. 103 as being unpatentable over Porath, in view of Vivalda, as applied to claims 11, 7-8, 14-15, and 21 above, and further in view of Ferrariet al. ( hereinafter “Ferrari”) (US 2004/0117366  A1) in view of   mountain et al. ( hereinafter “Mountain”) (US 2014/0165105  A1).   

Regarding claim 6, Porath, Vivalda, Pate disclose the computer-implemented method of claim 1.

      Porath in view of  Vivalda  do not disclose further comprising retrieving, based at least in part on the first term, a first set of candidate interpretations associated with the first term, the first set of candidate interpretations being associated with the first data dimension; rendering, for display on the mobile computing device, at least a portion of the first set of candidate interpretations; receiving, from a graphical user interface of the mobile computing device, a selection a candidate interpretation from the at least a portion of the first set of candidate interpretations; and modifying the first visualization to generate a second visualization based at least in part on the selected candidate interpretation.     

        Ferrari  discloses further comprising retrieving, based at least in part on the first term, a first set of candidate interpretations associated with the first term, the first set of candidate interpretations being associated with the first data dimension; rendering, for display on the mobile computing device, at least a portion of the first set of candidate interpretations (   candidate interpretations ( (Ferrari, [0003];[0072])).

             It would have been obvious to one having ordinary skill in the art before the effective date of the claimed invention to incorporate Ferrari’s teachings with Porath’s teachings in view of Vivalda’s teachings. One skilled in the art would be motivated to combine them in order to change effectively the visualization of data by using a system that enable a user to change visualization of data effectively by using candidate interpretations. 

          Porath in view of  Vivalda  and in view of Ferrari do not disclose receiving, from a graphical user interface of the mobile computing device, a selection a candidate interpretation from the at least a portion of the first set of candidate interpretations;
modifying the first visualization to generate a second visualization based at least in part on the selected candidate interpretation.  

          Mountain discloses  receiving, from a graphical user interface of the mobile computing device, a selection a candidate interpretation from the at least a portion of the first set of candidate interpretations; modifying the first visualization to generate a second visualization based at least in part on the selected candidate interpretation  ( change presentation based on selection of interpretation(Mountain, [0084])).  

             It would have been obvious to one having ordinary skill in the art before the effective date of the claimed invention to incorporate Ferrari’s teachings with Porath’s teachings in view of Vivalda’s teachings and in view of Ferrari’s teachings. One skilled in the art would be motivated to combine them in order to change effectively the visualization of data based on selection of interpretation  by using a system that enable a user to change visualization of data effectively by using selection of  interpretations. 

Regarding claim 13, claim 13 is substantially similar to claim 6, thus the same rationale applies. 
Regarding claim 20, claim 20 is substantially similar to claim 6, thus the same rationale applies. 
Conclusion
5. THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
 
      Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIEGEORGES A HENRY whose telephone number is (571)270-3226.  The examiner can normally be reached on 11:00am -8:00pm East M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 571 272-8365.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARIEGEORGES A HENRY/Examiner, Art Unit 2455  

/EMMANUEL L MOISE/Supervisory Patent Examiner, Art Unit 2455